Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
         Claim Rejections - 35 USC §101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mathematic concept without significantly more.
Claim 1 recites “a method comprising, by one or more computing devices: receiving sensor data corresponding to an environment external of a vehicle, the sensor data comprising data points; determining one or more subsets of the data points; comparing the one or more subsets of the data points to one or more predetermined data patterns, each of the one or more predetermined data patterns corresponding to an object classification; computing a confidence score for each subset of data points of the one or more subsets of the data points as corresponding to each of the one or more predetermined data patterns based on the comparison; and generating a classification for an object in the environment external of the vehicle based on the confidence score.”  
The claim falls within one of the four statutory categories of invention since the claim is directed to a method.
However, the claim is not eligible for the following reasons: the claim recites a judicial exception and that the judicial exception is not integrated into a practical application.  The claim does not include any additional elements or a combination of elements that amounts to significantly more than the judicial exception. 
 In this case, the claim is directed to an abstract idea of mathematic concept because the following:
a. determining a new information based on an existing information.  In this case, the one or more subset of data points are determined based on the sensor data collected in the previous step.
b. The mathematical relationship is recited in the clai	m.  The claim recites the mathematical relationship between the “one or more subset of the data points” and “one or more predetermined data patterns” by comparing the “one or more subset of the data points” to the “one or more predetermined data patterns”.  The claim further recites a mathematical relationship by computing the “confidence score for each subset of data points of the one or more subsets of the data points” as corresponding to “each of the one or more predetermined data patterns based on the comparison.”  
The claim as a whole does not integrate the mathematical relationship into practical application.  The claim recites two additional elements: “receiving sensor data corresponding to an environment external of a vehicle, the sensor data comprising data points,” and “generating a classification for an object in the environment external of the vehicle based on the confidence score.”  The receiving step is recited at a high level of generality (i.e., as a general means of gathering data for use in the determining step and comparing step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  The generating step does not transform the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The task of “generating a classification” is simply an insignificant extra solution activity, such as generating a new information based upon an existing information, which cannot integrate the judicial exception into a practical application.
Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application.  Therefore, the claim is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  Claims 2-12 are also rejected under 35 U.S.C. 101 because the claims do not include additional elements that integrate the abstract idea into a practical application.
Claim 13 recites “a system comprising: one or more processors and one or more computer readable non-transitory storage media coupled to one or more processors, the one or more computer-readable non-transitory storage media comprising instructions operable when executed by the one or more processors to cause the system to perform operations comprising: receiving sensor data corresponding to an environment external of a vehicle, the sensor data comprising data points; determining one or more subsets of the data points; comparing the one or more subsets of the data points to one or more predetermined data patterns, each of the one or more predetermined data patterns corresponding to an object classification; computing a confidence score for each subset of data points of the one or more subsets of the data points as corresponding to each of the one or more predetermined data patterns based on the comparison; and generating a classification for an object in the environment external of the vehicle based on the confidence score.”  
The claim falls within one of the four statutory categories of invention since the claim is directed to a system.
However, the claim is not eligible for the following reasons: the claim recites a judicial exception and that the judicial exception is not integrated into a practical application.  The claim does not include any additional elements or a combination of elements that amounts to significantly more than the judicial exception. 
 In this case, the claim is directed to an abstract idea of mathematic concept because the following:
a. determining a new information based on an existing information.  In this case, the one or more subset of data points are determined based on the sensor data collected in the previous step.
b. The mathematical relationship is recited in the claim.  The claim recites the mathematical relationship between the “one or more subset of the data points” and “one or more predetermined data patterns” by comparing the “one or more subset of the data points” to the “one or more predetermined data patterns”.  The claim further recites a mathematical relationship by computing the “confidence score for each subset of data points of the one or more subsets of the data points” as corresponding to “each of the one or more predetermined data patterns based on the comparison.”  
The claim as a whole does not integrate the mathematical relationship into practical application.  The claim recites two additional elements: “receiving sensor data corresponding to an environment external of a vehicle, the sensor data comprising data points,” and “generating a classification for an object in the environment external of the vehicle based on the confidence score.”  The receiving step is recited at a high level of generality (i.e., as a general means of gathering data for use in the determining step and comparing step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  The generating step does not transform the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The task of “generating a classification” is simply an insignificant extra solution activity, such as generating a new information based upon an existing information, which cannot integrate the judicial exception into a practical application.
The claim further recites additional elements, such as one or more processors, one or more computer-readable non-transitory storage media.  However, these additional elements are well-understood, routine, and conventional activity in the relevant field.  For that reasons, these additional elements cannot integrate a judicial exception into a practical application. The claim is ineligible.
Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application.  Therefore, the claim is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  Claims 14-16 are also rejected under 35 U.S.C. 101 because the claims do not include additional elements that integrate the abstract idea into a practical application.


Claim 17 recites “one or more computer-readable non-transitory storage media including instructions that, when executed by one or more processors, are configured to cause the one or more processors to perform operations comprising: receiving sensor data corresponding to an environment external of a vehicle, the sensor data comprising data points; determining one or more subsets of the data points; comparing the one or more subsets of the data points to one or more predetermined data patterns, each of the one or more predetermined data patterns corresponding to an object classification; computing a confidence score for each subset of data points of the one or more subsets of the data points as corresponding to each of the one or more predetermined data patterns based on the comparison; and generating a classification for an object in the environment external of the vehicle based on the confidence score.”  
Claim 17 is directed to a non-transitory computer-readable medium, which is a manufacture, and thus a statutory category of invention.
However, the claim is not eligible for the following reasons: the claim recites a judicial exception and that the judicial exception is not integrated into a practical application.  The claim does not include any additional elements or a combination of elements that amounts to significantly more than the judicial exception. 
 In this case, the claim is directed to an abstract idea of mathematic concept because the following:
a. determining a new information based on an existing information.  In this case, the one or more subset of data points are determined based on the sensor data collected in the previous step.
b. The mathematical relationship is recited in the claim.  The claim recites the mathematical relationship between the “one or more subset of the data points” and “one or more predetermined data patterns” by comparing the “one or more subset of the data points” to the “one or more predetermined data patterns”.  The claim further recites a mathematical relationship by computing the “confidence score for each subset of data points of the one or more subsets of the data points” as corresponding to “each of the one or more predetermined data patterns based on the comparison.”  
The claim as a whole does not integrate the mathematical relationship into practical application.  The claim recites two additional elements: “receiving sensor data corresponding to an environment external of a vehicle, the sensor data comprising data points,” and “generating a classification for an object in the environment external of the vehicle based on the confidence score.”  The receiving step is recited at a high level of generality (i.e., as a general means of gathering data for use in the determining step and comparing step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  The generating step does not transform the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The task of “generating a classification” is simply an insignificant extra solution activity, such as generating a new information based upon an existing information, which cannot integrate the judicial exception into a practical application.
The claim further recites additional elements, such as one or more processors, one or more computer-readable non-transitory storage media.  However, these additional elements are well-understood, routine, and conventional activity in the relevant field.  For that reasons, these additional elements cannot integrate a judicial exception into a practical application. The claim is ineligible.
Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application.  Therefore, the claim is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  Claims 18-20 are also rejected under 35 U.S.C. 101 because the claims do not include additional elements that integrate the abstract idea into a practical application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 9-11, 13, 14, 17, and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kretzschmar et al., (herein after “Kretzschmar”) (US 9,014,905 B1).
Regarding claims 1, 13, and 17, Kretzschmar describes systems, methods, and a computer product provided for carrying the method, the system/method/computer product consists of: a computing device (111) that is configured to receive information from at least a sensor system (104) (column 4, lines 28-33), wherein the sensor system (104) senses information about an environment in which the automobile is located (column 5, lines 17-29); The computer device (111) is configured to determine one or more subsets of data points (column 2 line 6 through column 3, line 12); the computer device determines how closely the one or more subsets match the one or more predetermined sets of cycling signals (see at least column 3, lines 39-53); the computing device determines a confidence score associated with each possible cyclist signal, or associated with whether there is a cyclist in the vicinity of the autonomous vehicle (see at least column 3, lines 39-53); wherein the computing device is configured to determine a classification of the one or more subsets of data points based on respective probabilities assigned to each class (column 16, lines 5-65).  Hence, Kretzschmar suggests the features of “generating a classification for an object in the environment external of the vehicle based on the confidence score.”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the Kretzschmar’s system/method and computer product as discussed herein above for the advantage of identifying the objects based on the information received from a subset of multiple sources.  
Regarding claim 2, Kretzschmar further discloses and suggests “generating the classification for the object in the environment external of the vehicle based on the confidence score comprises determining that the confidence score satisfies a threshold score for reliability” (column 16, lines 43-65, the computing device identifies one or more candidate hand whose assigned probabilities exceeds a probability threshold).
Regarding claim 9, Kretzschmar discloses the limitations of “the confidence score indicates a probability of the classification for the object being a correct classification” (see column 16, lines 43-65, the one or more subsets of data point include a 70% probability, which exceeds the probability threshold 60%, that the cyclist is providing a right hand turn signal).
Regarding claim 10, Kretzschmar discloses that the sensor system (104) includes a number of sensors, some of which are GPS (126), inertial measurement unit (128), RADAR (130), LIDAR (132), etc., wherein the GPS (126) is configured to estimate a geographic location of the vehicle (100) (column 5, lines 17-39).  The computing device (111) is configured to use the GPS (126) and the map data (116) to estimate a location of a lane boundary on road on which the vehicle (100) is traveling on.
Regarding claim 11, Kretzschmar further discloses the limitations of “determining, based on at least the classification for the object in the environment external of the vehicle and the confidence score, an object graphic to visually represent the object; and causing a virtual representation of the environment external of the vehicle including the determined object graphic to be presented at a display associated with the vehicle” (Figure 4A-4D include images 402A-D of the respective environments containing a cyclist.)
Regarding claim 14, Kretzschmar further discloses and suggests “generating the classification for the object in the environment external of the vehicle based on the confidence score comprises determining that the confidence score satisfies a threshold score for reliability” (column 16, lines 43-65, the computing device identifies one or more candidate hand whose assigned probabilities exceeds a probability threshold).
Regarding claim 18, Kretzschmar further discloses and suggests “generating the classification for the object in the environment external of the vehicle based on the confidence score comprises determining that the confidence score satisfies a threshold score for reliability” (column 16, lines 43-65, the computing device identifies one or more candidate hand whose assigned probabilities exceeds a probability threshold).
	Examiner’s Comments Regarding Claims 3-8, 12, 15, 16, 19, and 20
Although Kretzschmar is the prior art closest to the subject matter of the claimed invention, Kretzschmar is not teaching or even suggesting the features as recited in claims 3-8, 12, 15, 16, 19, and 20.  None of the references was found to combine with Kretzschmar discloses or suggests the features as recited in claims 3-8, 12, 15, 16, 19, and 20, either.
Examiner’s Comments Regarding Another Cited Reference
	The patent application publication No. US 2016/0037356 A1 (Bathula reference) describes “a telecommunication network planning a method, and associated system and an associated computer readable medium for accessing an image of a location and point cloud data associated with the image, wherein the point cloud data indicates positions of physical objects in the image; performing a network planning function that includes: modifying an outside plant asset object visible in the image, obtaining a metric of an outside plant asset object visible in the image, and adding a virtual outside plant asset to a location.”  However, Bathula is quite silent regarding “computing a confidence score for each subset of data points of the one or more subsets of the data points as corresponding to each of the one or more predetermined data patterns based on the comparison; and generating a classification for an object in the environment external of the vehicle based on the confidence score.”
		       Conclusions
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985.  The examiner can normally be reached on from 6:00AM to 2:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vivek D Koppikar, can be reached on (571) 272-5109.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C TO/Primary Examiner, Art Unit 3667